Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
Response to Arguments
3.	Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Palecki et al., Keene et al., and Kerecsen are all silent on relocatable, handheld data devices in the form of smart phones which are carried by trusted individuals. Thus, the combination of Palecki et al., Keene et al., and Kerecsen do not teach or suggest a security system or method which is configured for “transmitting an indication that the signal exceeds the predetermined value and the captured image to multiple selected and handheld data devices assigned to and carried by trusted individuals, the data devices having a wireless connection with the controller and being selectively locatable away from the detection device, the data devices being in the form of smart phones...” as recited in part by claim 1 and 11. Palecki et al. is silent on relocatable, handheld data devices in the form of smart phones. Keene et al., as 
In response, the examiner respectfully disagrees. Applicant cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combination of references. In re Keller, 208 USPQ 871 (CCPA1981). As discussed in the last Office Action, the claimed multiple selected data devices is met by the plurality screening computer 115 including the system display 110 of Palecki et al. and the claimed detection device is met by the portal metal detector 105 of Palecki et al.. It is noted that the screening computer 115 of Palecki et al. is operated by the trusted individuals and is selectively locatable away from the detection device. Keene is cited only to suggest the transmitter and Kerecsen is cited for the definition of “computer” including the smart phone. A reference must be considered not only for what it expressly teaches, but also for what it fairly suggests. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). The proposed combination of Palecki et al., Keene et al. and Kerecsen as discussed below or in the last Office Action discloses all claimed limitations of independent claims 1 and 11 including “transmitting an indication that the signal exceeds the predetermined value and the captured image to multiple selected and handheld data devices assigned to and carried by trusted individuals, the data devices having a wireless connection with the controller and being .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palecki et al. (US 2006/0197523 A1) in view of Keene et al. (US Patent No. 10,276,008 B2) and further in view of Kerecsen (US 2020/0294401 A1).
In considering claim 1, Palecki et al. discloses all the claimed subject matter, note 1) the claimed a detection device through which people traverse, the detection device producing a signal representative of at least one of an amount of an object being carried by a person and a distribution of metal carried by the person is met by the portal metal detector 105 (Figs. 1-3, page 3, paragraph #0045 to page 4, paragraph #0052), 2) the claimed an imaging device positioned to produce an image of the person as the person traverses through the detection device or after the person emerges from the detection device is met by the portal camera 305 (Fig. 3, page 6, paragraph #0078 to paragraph #0079), 3) the claimed a controller in communication with the detection device and the imaging device, the controller executing a method comprising the steps of: determining whether the signal from the detection device exceeds a predetermined
 receiving a response from at least one of the data devices, the response indicating an action to be taken regarding the person is met by the operator workstation 110 (Figs. 1-3, page 6, paragraph #0078 to paragraph #0082), and 7) the claimed sending an updated message to the data devices reflecting the response such that a flow of people through the detection device is not bottlenecked with security personnel is met by the “settling time” and/or the detecting of the ‘influence’ zone (page 1, paragraph #0004).
	However, Palecki et al. explicitly do not disclose the claimed transmitting an indication that the signal exceeds the predetermined value and the captured image to multiple selected data devices assigned to trusted individuals, the data devices having a wireless connection with the controller and being selectively locatable away from the detection device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmitter as taught by Keene et al. into Palecki et al.’s system in order to significantly increase the ease of noticing an alert and provide a screening apparatus which can be located in the area of a person’s peripheral vision.
The combination of Palecki et al. and Keene et al. explicitly do not disclose the newly added limitation wherein the data devices are handheld data devices and being in the form of smart phone.
Kerecsen (US 2020/0294401 A1) teaches in paragraph #0637 that “any computer herein may consist of, or be part of, a handheld computer, including any portable computer that is small enough to he held and operated while holding in one hand or fit into a pocket. Such a device, also referred to as a mobile device, typically has a display screen with touch input and/or miniature keyboard. Non-limiting examples of such devices include a Digital Still Camera (DSC), a Digital video Camera (DVC or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart phones as taught by Kerecsen into the combination of Palecki et al. and Keene et al.’s system in order to operate in a wide geographic area.
 In considering claim 2, the claimed wherein the method further includes a step of eliciting a security response directed at the person is met by the operator workstation 110 (Fig. 3, page 6, paragraph #0078 to paragraph #0082 of Palecki et al.).
In considering claim 3, the claimed wherein the response from the data devices includes one of “Verified OK”, “Responding”, and “Send Backup” as the action to be taken is met by the queries responses 325 (Fig. 3, page 6, paragraph #0078 to paragraph #0082 and page 14, paragraph #0167- #0168 of Palecki et al.).
In considering claim 4, the claimed  wherein the method further includes the step of sending an identity of the individual issuing the response is met by the queries responses 325 and the alarm files 330 (Fig. 3, page 6, paragraph #0078 to paragraph #0082 and page 14, paragraph #0167- #0168 of Palecki et al.).
In considering claim 5, the combination of Palecki et al., Keene et al. and Kerecsen disclose all the limitations of the instant invention as discussed in claims 1 and 3 above, except for providing the claimed wherein if the response is “Verified OK”, then the data devices are updated with the response, and the captured image, an identity of the responding individual, and the response is logged in a data file. The capability using of if the response is “Verified OK”, then the data devices are updated 
In considering claim 6, the claimed wherein if the response is “Responding”, then the data devices are updated with the response and an identity of the responding individual is met by the magnetic screening system operator 130 which is standing by and observes an identifier 1545 displayed on the system display 110 (Fig. 16, page 14, paragraph #0167- #0168 of Palecki et al.).
In considering claim 7, the combination of Palecki et al., Keene et al. and Kerecsen disclose all the limitations of the instant invention as discussed in claims 1, 3 and 6 above, except for providing the claimed wherein the responding individual evaluates the person and updates the response with “Verified OK” or “Send Backup”. The capability using of the responding individual evaluates the person and updates the response with “Verified OK” or “Send Backup” is old and well known in the art. Therefore, the Official Notice is taken. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the old and well known using of the responding individual evaluates the person and updates 
In considering claim 8, the combination of Palecki et al., Keene et al. and Kerecsen disclose all the limitations of the instant invention as discussed in claims 1 and 3 above, except for providing the claimed wherein if the response is “Send Backup”, then the data devices are updated with the response, and the method further includes a step of eliciting a security response directed at the person. The capability using of if the response is “Send Backup”, then the data devices are updated with the response, and the method further includes a step of eliciting a security response directed at the person is old and well known in the art. Therefore, the Official Notice is taken. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the old and well known using of if the response is “Send Backup”, then the data devices are updated with the response, and the method further includes a step of eliciting a security response directed at the person into the combination of Palecki et al., Keene et al. and Kerecsen’s system in order to update the system to current state.
In considering claim 9, the claimed wherein the method further includes a step of sending a message to at least one other data device soliciting assistance in dealing with the person is met by the magnetic screening system operator 130 which is standing by and observes an identifier 1545 displayed on the system display 110 (Fig. 16, page 14, paragraph #0167- #0168 of Palecki et al.).
In considering claim 10, the claimed wherein the method further includes a step of logging the captured image, an identity of the responding individual, and the 
Claims 11-14 are rejected for the same reason as discussed in claims 1-4, respectively.
Claim 15 is rejected for the same reason as discussed in claim 15 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claims 17-19 are rejected for the same reason as discussed in claims 7-9, respectively.
Claim 20 is rejected for the same reason as discussed in claim 10 above.
	 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


March 27, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422